Citation Nr: 0028128	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  98-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the hands (claimed as numbness of the hands) 
secondary to the exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for brain damage, 
ulcers in the mouth and on the lips, hypertension, headaches, 
digestive problems, dizziness and disequilibrium, and sexual 
problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1969.

This appeal arose from a March 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In July 1997, the veteran and his sister 
testified at a personal hearing at the RO.  The veteran and 
his representative were informed through a supplemental 
statement of the case issued in October 1997 of the continued 
denials of his claims.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from peripheral neuropathy of the hands 
which can be related to service, to include exposure to 
herbicides.

2.  The veteran has not been shown by competent medical 
evidence to suffer from brain damage, ulcers in the mouth and 
on the lips, hypertension, headaches, digestive problems, 
dizziness and disequilibrium, and sexual problems which can 
be related to his period of service.



CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for peripheral neuropathy of the 
hands related to exposure to herbicides in service.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented evidence of well grounded 
claims for service connection for brain damage, ulcers in the 
mouth and on the lips, hypertension, headaches, digestive 
problems, dizziness and disequilibrium, and sexual problems.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection is warranted for 
peripheral neuropathy of the hands, as well as for brain 
damage, ulcers in the mouth and on the lips, hypertension, 
headaches, digestive problems, dizziness and disequilibrium, 
and sexual problems, as each of these are directly related to 
his period of service.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Where a veteran has served for 90 days or more 
during a period of war and hypertension becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).

According to 38 C.F.R. § 3.307(a)(6) (1999), the term 
herbicide agent means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the Vietnam era.  The 
diseases listed at 38 C.F.R. § 3.309(e) (1999) shall be 
service-connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following disease shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease: chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term soft-tissue sarcoma includes the 
following: adult fibrosarcoma; dermatofibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of the 
tendon sheath; malignant schwannoma, including malignant 
schwannoma with rhabdomyoblastic differentiation (malignant 
Triton tumor), glandular and epitheloid malignant 
schwannomas; malignant mesenchymoma; malignant granular cell 
tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear 
cell sarcoma of the tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile fibrosarcoma; and 
malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (1999).

For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2 (1999).

Initially, the Board must determine whether the veteran has 
submitted a well grounded claim as required by 38 U.S.C.A. 
§ 5107(a) (West 1991).  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  While the claim need not be conclusive, it 
must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims are plausible.

The veteran has claimed that he suffers from peripheral 
neuropathy, claimed as numbness of the hands, as a result of 
inservice exposure to herbicides.  While the record indicates 
that the veteran did serve in Vietnam, there is no indication 
that he suffers from one of the diseases listed at 38 C.F.R. 
§ 3.309(e) (1999).  There is no objective indication that 
acute or subacute peripheral neuropathy, as defined above, 
was ever present in his case.  Since he does not suffer from 
one of the diseases listed at 38 C.F.R. § 3.309(e), exposure 
to an herbicide agent in service cannot be presumed and this 
section is not for application in his case.  See McCartt v. 
West, 12 Vet. App. 164 (1999).  It is further found that a 
claim for service connection for this disorder on a direct 
basis is also not well grounded.  The service medical records 
do not contain any complaints of or treatment for peripheral 
neuropathy.  Nor is there any current diagnosis of this 
disorder, despite his testimony that the disorder had 
developed 12 years before.  An examination conducted in May 
1994 and the February 1996 VA examination both noted that his 
peripheral nerves were normal.  Therefore, his claim for 
service connection is not plausible.

The veteran has also requested that service connection be 
awarded to brain damage, ulcers in the mouth and on the lips, 
hypertension, headaches, digestive problems, dizziness and 
disequilibrium, and sexual problems.  A review of the service 
medical records revealed no mention of any complaints of or 
treatment for any of these claimed conditions.  VA treatment 
records developed between May 1994 and July 1995 noted 
complaints of fatigue and lightheadedness, which the 
examiners indicated were probably related to alcohol 
consumption.  A VA examination conducted in February 1996 did 
diagnose diverticulosis; however, none of the other claimed 
conditions were found.  There were no ulcers on the mouth or 
lips, there was no indication of the presence of brain 
damage, his blood pressure was within normal limits, he did 
not report headaches or complaints of dizziness or 
disequilibrium, and made no mention of sexual problems.  
During his July 1997 personal hearing, he stated that he had 
been told of minor brain damage related to alcohol abuse in 
1995.  He indicated that he had had trouble with high blood 
pressure and sores in his mouth and on his lips in the 
1980's.  He also commented that his digestive problems had 
begun 15 years before (although he also admitted that they 
had been present prior to service).  Finally, he noted that 
his dizziness and disequilibrium could be related to 
nonservice-connected disorders, his hearing loss and 
tinnitus.

As noted above, there is no objective evidence that any of 
these claimed conditions were present in service.  Nor is 
there any evidence of the current existence of brain damage, 
ulcers in the mouth and on the lips, hypertension, headaches, 
dizziness and disequilibrium, or sexual problems.  While 
diverticulosis was diagnosed at the time of the February 1996 
VA examination, there is no objective indication that it was 
present in service or has been objectively related to his 
period of service.  The veteran has expressed his opinion 
that these claimed conditions are related to his period of 
service; however, as a layperson, he is not competent to 
render an opinion as to medical causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, in the absence of competent supporting medical 
evidence, the veteran's claims of entitlement to service 
connection for peripheral neuropathy secondary to herbicide 
exposure and entitlement to service connection for brain 
damage, ulcers in the mouth and on the lips, hypertension, 
headaches, digestive problems, dizziness and disequilibrium, 
and sexual problems are not well grounded and must be denied 
on that basis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for peripheral neuropathy as secondary to 
herbicide exposure is denied.


Evidence of well grounded claims not having been submitted, 
service connection for brain damage, ulcers in the mouth and 
on the lips, hypertension, headaches, digestive problems, 
dizziness and disequilibrium, and sexual problems is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

